Citation Nr: 0333684	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits under Chapter 15, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant had active duty in the United States Navy from 
June 14, 1972 to July 20, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 denial of the benefit 
sought on appeal.  

In May 2002, the appellant withdrew a prior request for a 
hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  VCAA does not apply with regard to the claim adjudicated 
on the merits herein; there is no evidence or information not 
already on file, which is needed to substantiate a claim of 
entitlement to nonservice-connected pension benefits.  

2.  The appellant is verified to have had active duty from 
June 14, 1972 to July 20, 1972, with no foreign service.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. 
§§ 101(29)(A)(B), 1501(4), 1521(a)(j), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.2(f), 3.3(a)(3), 3.159 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable in all cases.  The Court 
held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim, or that no additional assistance 
would aid in further developing his claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As noted above, VA 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  Such 
is the case here with regard to the instant appellant's claim 
of basic eligibility for nonservice-connected pension 
benefits.  This claim involves the application of VA law to 
what is an undisputed and verified fact-the appellant's 
length of active duty.  This is closely akin to the statutory 
interpretation that the Court of Appeals for Veterans Claims 
held in the Smith case did not implicate the VCAA.  The 
appellant was given notice of the basis of the April 2001 
denial, and he was more thoroughly advised of the basis of 
the denial in a rating decision and statement of the case 
(SOC) issued in April 2002.  The appellant and his 
representative have made no arguments in support of the claim 
on appeal.  The controlling fact, for purposes of VA law and 
regulation, is whether or not the appellant had 90-days of 
active duty.  This sole pertinent fact is documented in this 
case.  Accordingly, no additional development is conceivable, 
as the pertinent fact on appeal is that which is already 
verified and documented.  VCAA is not applicable to the claim 
adjudicated on the merits on appeal.  See Smith, 14 Vet. App. 
at 231-32; Dela Cruz, 15 Vet. App. at 149.  

II.  Basic Eligibility for Nonservice-Connected Pension 
Benefits 

Under the provisions of 38 U.S.C.A. § 1521(a) (2002), pension 
is payable to a veteran who served for ninety (90) days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b) (2003), and Part 4, § 4.15.  

38 U.S.C.A. § 1521(j) provides that a veteran meets the 
service requirements of this section if such veteran served 
in the active military, naval, or air service - (1) for 
ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety (90) consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).  

The undisputed facts in this case disclose the appellant 
served on active duty from June 14, 1972 to July 20, 1972.  
The appellant's service medical and administrative records 
specifically show that the appellant was discharged as 
unsuitable, when after four weeks of naval training, he was 
found to be unable to satisfactorily complete the required 
swimming test.  The appellant has no service-connected 
disability, he has not had any other active or combat duty, 
and he had no foreign service.  

VA is bound by the findings of the service department with 
respect to the type or classification of a service member's 
military service and discharge therefrom.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Hence, the appellant's 
service was not of the required 90-day duration so as to meet 
the criteria for basic eligibility for a nonservice-connected 
pension.  The claim must be denied as a matter of VA law and 
regulation.  

The record contains no relevant service department 
information or documentary evidence to establish that the 
appellant had qualifying 90-days of service under any of the 
scenarios at 38 U.S.C.A. § 1521(j).  

A review of the evidence of record, compels the Board to find 
and conclude that the appellant is not a benefits-eligible 
claimant for nonservice-connected pension purposes.  
Therefore, because eligibility status under the law has not 
been established, the appellant is not legally entitled to 
the claimed benefits.  No exceptions to the controlling legal 
criteria have been provided, and the Board has no authority 
to disregard the specific, congressionally-enacted 
limitations on eligibility for improved pension benefits.  
38 U.S.C.A. § 7104.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the claim on appeal must fail.  


ORDER

The claim of basic eligibility for nonservice-connected 
disability pension benefits under Chapter 15, Title 38, 
United States Code, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



